Citation Nr: 0127302	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  01-02 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  The Department of Veterans Affairs (VA) 
Regional Office (RO) last denied service connection for 
frostbite of the feet in October 2000, and the veteran 
appealed that decision, with the information contained in the 
February 2001 report of contact from the veteran's 
Congressman constituting the "necessary information" to 
constitute a timely substantive appeal.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 2001) and 
38 C.F.R. § 20.202 (2001).  The veteran requested and then 
failed to appear for a hearing which was to be held in 
November 2001 before a traveling member of the Board of 
Veterans' Appeals (Board).


FINDING OF FACT

The veteran does not have residuals of in-service cold 
exposure of the feet.


CONCLUSION OF LAW

Frostbite of the feet was not incurred or aggravated in 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001; 
38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000.

The veteran's service entrance and discharge examination 
reports as well as his DD Form 214 were associated with his 
claims folder in 1953.  In November 1988, the RO requested 
additional service medical records from the National 
Personnel Records Center (NPRC), and the NPRC indicated that 
it had no medical records on file there, and that the veteran 
had "fire-related service".

In August 1994, the RO requested from the NPRC additional 
service medical records and information from extracts from 
the records of the Army's Surgeon General Office (SGO).  The 
NPRC indicated that there were no records on file, and that 
if records had been there in July 1973, they may have been 
destroyed by a fire that month.  It supplied the RO with a 
National Archives (NA) Form 13055, which the RO sent to the 
veteran in 1994 with a letter indicating to him that the Army 
had not found any more service medical records and that he 
could complete the NA Form 13055 and return it, and that if 
he did, additional action would be taken.  The RO also 
advised the veteran that there were alternative sources of 
evidence which could be used to establish service connection, 
including post-service treatment records showing continuity 
of treatment from as close to service discharge as possible.  

In September 1994, the RO sent to the NPRC a copy of the 
veteran's DD Form 214, which identified the unit the veteran 
served with and the fact that he served in Germany.  After 
receiving that information, the NPRC indicated in October 
1994 that all records, if any, in its custody in July 1973, 
were lost in the fire at that time.  

In May 1995, the RO wrote the veteran a letter indicating 
that service connection for frostbite had been denied, and it 
enclosed with it a copy of its April 1995 rating decision, 
which indicated that additional service medical records had 
been requested and had not been found, that the veteran had 
been requested to provide any service medical records in his 
possession and medical evidence of recent treatment, and that 
he did not reply, and of the contents of the service 
discharge examination report indicating that his feet were 
normal and that he had had no operations, serious injuries, 
or illness in service.  

In March 2000, the veteran requested service connection for 
frostbite, stating that he had been treated at a VA 
outpatient treatment facility for the past 24 months, and 
asking VA to help him get the records thereof.  He also 
requested a VA examination for "proper assessment and rating 
purposes."

Thereafter, in April 2000, the RO requested such VA 
outpatient treatment records from April 1998 to the present.  
The request resulted in VA outpatient treatment records 
dating from 1998 to 2000 being incorporated into the 
veteran's claims folder.  

In August 2000, the veteran submitted additional August 2000 
VA medical records.  The RO considered them and the other VA 
outpatient treatment records mentioned above in October 2000 
and advised the veteran in October 2000 that it did not 
consider them to be new and material evidence.  However, in 
its February 2001 supplemental statement of the case, it 
advised the veteran that the September 2000 VA medical 
records were new and material.  It advised the veteran that 
for proper consideration of his claim, he should tell VA the 
facts and circumstances surrounding his exposure to cold 
injury while in Germany.  

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

With respect to the issue on appeal, the Board concludes that 
VA's statutory duty to assist the veteran in the development 
of his claim has been satisfied.  There is ample medical and 
other evidence of record.  The veteran and his representative 
have not pointed to any evidence which may be relevant to his 
claim which has not been associated with the claims folder.  
A meticulous review of the record reveals that the veteran 
has not alleged in-service treatment of frostbite but merely 
its in-service incurrence.  The veteran and his 
representative have been accorded the opportunity to present 
evidence and argument in support of his claim.  

The record shows that the veteran was notified of RO rating 
decisions, and that he has been provided a statement of the 
case and supplemental statements of the case, informing him 
of the evidence necessary to substantiate his claim and of 
criteria needed to be satisfied.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, letters sent to the veteran, and enclosures thereto, 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  The Board notes the action and information 
described above, and that the veteran has been advised of 
much of it in correspondence from VA, including recently, in 
VA's October 2000 rating decision and its February 2001 
Statement of the Case correspondence to him.

Second, VA has a duty to make reasonable efforts to help the 
veteran obtain evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (38 U.S.C. § 5103A) 
(West Supp. 2001); 38 C.F.R. § 3.103 (2001).  The Board 
concludes that VA has complied with this duty.  The Board 
notes the action and information described above, and that 
the veteran has been advised of much of it by VA.  The Board 
concludes that evidence of record is sufficient for the 
determination at issue, and no other development is deemed 
necessary.  See 38 U.S.C.A. § 5107A(c)(1) and 
38 C.F.R. § 3.304(c) (2001). VA has made reasonable efforts 
to help the veteran obtain necessary evidence.  66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c) and 3.326). 

The Board notes that the veteran has requested a VA 
examination.  However, after reviewing the record, the Board 
concludes that the medical evidence of record is "adequate 
for rating purposes" per 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.326), and that the 
record as it stands does, in accordance with 
38 U.S.C.A. § 5103A(d), "contain sufficient medical evidence 
for the Secretary to make a decision on the claim."  As 
such, a VA examination is not necessary.  Id.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.

The Board notes that VA's duty to assist the veteran in 
developing facts pertinent to his claim is heightened in 
cases where service medical records are presumed destroyed 
and includes the obligation to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet.App. 401, 406 (1991).  
However, the Board notes that VA has done many things to 
develop the facts of this claim, as indicated by the actions 
and information described above.  Those many things include 
numerous attempts to obtain service medical records, as well 
as an attempt to obtain SGO records and sending the veteran 
an NA Form 13055.  It appears at this point that additional 
service medical records do not exist or that additional 
attempts to obtain them would be futile.  See 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  Moreover, the veteran has not alleged 
in-service treatment but merely in-service incurrence.  
Additionally, VA has advised the veteran that service 
connection can be established by means other than service 
medical records and has detailed those means.

In this case, the Board finds that VA has complied with the 
duty to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  It is concluded that the 
actions of VA meet the requirements of VCAA and 
38 C.F.R. § 3.103 (2001) and 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001) (to be codified as amended 38 C.F.R. §§ 3.159 and 
3.326). 

In the circumstances of this case, a remand would serve no 
useful purpose, so a remand is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA or the new provisions at 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001) which are to be 
codified at 38 C.F.R. §§ 3.159 and 3.325, before they were 
enacted, VA's duties have been fulfilled.  Moreover, as the 
Board finds that the directives of the VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, the Board finds that the appellant has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.

Factual background

A review of the veteran's claims folder reveals that his 
service entrance and discharge examinations as well as his DD 
Form 214 were associated with his claims folder in 1953.  The 
service discharge examination report shows that his 
neurological status as well as his vascular and 
musculoskeletal systems, skin, feet, and lower extremities 
were normal on service discharge examination, and that the 
veteran had had no operations, serious injuries, or illnesses 
during service.  

His DD Form 214 indicates that he served with Hq and Hq Svc 
Co, 67th Med Tk Bn, and that his military specialty number 
was 4345, with the civilian occupation related to that being 
a light truck driver, and that the Army of Occupation Medal 
(Germany) was awarded or authorized.  

A March to April 1953 service hospital discharge summary 
indicates that a person having the same first and last name 
as the veteran was treated there then for third degree burns 
and infections of both legs, after being transferred there 
from a private hospital after treatment at the private 
hospital for about 1 1/2 months.  

March 1982 private medical records reveal that the veteran 
had a history of diabetes mellitus in 1962, developing 
excruciating chest pain in April 1981 with subsidence, and 
then with continued trouble from chest pain since then.  He 
complained of no neurological deficit.  Clinically, his 
extremities were normal.  

A June 1982 private hospital record indicates that one day 
prior to hospital admission, the veteran had had chest pain 
which persisted, and that an EKG during hospitalization had 
revealed what appeared to be an incipient myocardial 
infarction.  The veteran denied neurological deficits.  
Clinically, his extremities exhibited no cyanosis or edema, 
and good peripheral pulses were present.  

In August 1982, the veteran sought VA treatment for angina.  

A November 1982 VA hospital summary indicates that physical 
examination at that time revealed decreased pulses in the 
left lower extremity only.  There was no cyanosis, clubbing, 
or edema.  

In March 1984, the veteran claimed that he had been treated 
for a skin rash due to cold weather at the Fort Hood Army 
Hospital in 1953.

In November 1984, the veteran claimed service connection for 
frostbite, stating:  "It began in the service."  In 
December 1984, the RO denied service connection for it, 
indicating that his service medical records did not show 
treatment for it, and it advised him of its decision and of 
his right to appeal it within one year thereof.  No timely 
appeal was filed.  

A June 1995 VA aid and attendance examination report 
indicates that the veteran stated:  "I can not walk well".  
Clinically, he was weight bearing but had difficulty with his 
balance, and it was noted in reference to this, that he 
complained of numbness to both legs.  The diagnoses were 
diabetes mellitus, coronary artery disease, and neuropathy.  

A May 1998 VA outpatient treatment record indicates in 
reference to diabetes mellitus that the veteran denied having 
foot ulcers.  He stated that he had arthritis and left ankle 
pain and pain on both plantar surfaces of his feet, as well 
as in his knees, right hip, and right shoulder.  He had had 
increased swelling in the left lower extremity for about one 
or two months.  Clinically, his dorsalis pedis pulses were 
+1/2 and his and posterior tibialis pulses were barely 
palpable.  He had a full range of motion and no effusion or 
joint deformities, and no foot ulcers or tinea.  Close 
follow-up for peripheral vascular disease was said to be 
required.  The assessments were diabetes mellitus, 
uncontrolled; and coronary artery disease.  

On VA evaluation in January 1999, ankle arthritis with spurs, 
and peripheral vascular disease, were assessed.  

On VA evaluation in March 1999, it was stated that it was 
unknown what the plans were for the veteran's peripheral 
vascular disease, but that he was obviously in severe pain.  

On VA evaluation in March 2000, the assessment was diabetes 
mellitus with nephropathy.  It was indicated that he needed a 
medication increase for leg edema, and Lasix and decreased 
sodium intake were prescribed.  

A May 2000 VA outpatient podiatry treatment record indicates 
that the veteran complained of burning pain in his feet and 
reported a history of frostbite.  Clinically, he had 
decreased sensation and no palpable pulses, and the 
assessment was diabetes mellitus neuropathy and onychomycosis 
of the left great toenail.  

An August 2000 VA outpatient podiatry treatment record from 
the same podiatrist states that the veteran was being seen 
for follow-up of frostbite and that he was complaining of 
burning foot pain.  Clinically, he had cold feet, and the 
assessments were onychomycosis and frostbite.  A prescription 
note, from that physician and dated that same day, states:  
"pt had frostbite in Korea 1951-52.  PT has burning foot 
pain as a sequela of the frostbite."

In November 2000, the veteran's representative wrote VA a 
letter indicating that the veteran received frostbite to his 
feet while he was stationed in Germany and that he was from 
Texas, so the only time and place that he could have received 
the frostbite would have been while he was stationed in 
Germany.  The representative reiterated this in January 2001.  

In a report of contact with the veteran's Congressman, it was 
indicated that the veteran had stated that while he had been 
stationed in Germany in 1951, he had received frostbite to 
both feet.  Then, while temporarily stationed in Fort Hood, 
Texas, all men and women were asked if they had received any 
wounds or suffered from any illnesses, etc.  The veteran had 
received frostbite of both feet but wanted to go home early.  
As such, he decided not to tell the military personnel, and 
he went home.  As he got older, the wounds had begun to 
bother him.  He had seen a doctor whom had verified his 
wounds.  However, VA would not accept the claim and continued 
to deny him benefits.

Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).

Analysis

The RO was correct in reopening the veteran's claim and 
considering it on its merits, as previously, there had not 
been a statement from a physician purporting to link current 
lower extremity problems to in-service frostbite, and now 
there is.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).

However, the evidence, on its merits, indicates that the 
veteran does not now have disability from the claimed 
in-service frostbite.  Frostbite and/or its residuals or 
sequela were not reported on service discharge examination in 
December 1952.  Instead, all pertinent anatomies and 
functions were examined and found to be normal on service 
discharge examination in December 1952, and it was stated 
that there had been no serious injuries or illnesses in 
service.  The December 1952 service discharge examination 
report is the most credible evidence of record as to what 
happened in service and as to what residuals or sequela were 
present on service discharge examination.  It was compiled by 
health care providers whom interviewed and examined the 
veteran at the time and were under a duty to report their 
findings accurately.  Medical evidence compiled under these 
circumstances is often the most accurate that there is due to 
the opportunity for direct communication and visualization at 
the time, and the immediate recordation of the observations.

The veteran does not dispute that no residuals or sequela of 
frostbite were present on service discharge examination.  
Moreover, assuming that the March to April 1953 service 
hospital discharge summary is for this veteran (he has not 
indicated otherwise, and the presumption of regularity 
indicating that it does pertain to him since it is in his 
claims folder applies), that summary does not indicate that 
he had frostbite in service or that he then had residuals or 
sequela of it, and given the nature of the topic discussed in 
that report -- third degree burns to the legs -- one would 
expect that it would mention frostbite if frostbite had in 
fact preceded them by a short period of time or if in fact 
residuals or sequela of frostbite were present at that time.

Next, irrespective of whether the March to April 1953 service 
hospital discharge summary pertains to the veteran in 
question, the evidence shows that the veteran developed 
diabetes mellitus and coronary artery disease after service, 
and that his lower extremity problems followed, but that the 
latter were not clinically manifest until November 1982.  As 
for the evidence which expressly and specifically attributes 
lower extremity problems to one thing or another, the 
evidence which is most probative in this regard is the May 
2000 VA outpatient treatment record which attributes them to 
diabetic neuropathy.  The May 2000 VA outpatient treatment 
record specifically attributes the veteran's decreased 
sensation and lack of palpable pulses to diabetic neuropathy 
even though the veteran reported that he had had a history of 
frostbite.  The supporting evidence -- the medical evidence 
of record, which included a non-compensation-setting history 
of diabetes mellitus dating from 1962 -- indicates that the 
veteran had had diabetes mellitus for many years, and that he 
had not had any lower extremity problems until November 1982, 
with interim reports in March 1982 and June 1982 being 
negative for lower extremity pathology.  

The August 2000 VA outpatient treatment record, on the other 
hand, attributing the veteran's burning foot pain to 
frostbite, appears to have been a mere acceptance by the 
podiatrist of history supplied by the veteran, and it is not 
corroborated by or supported elsewhere in the medical 
evidence of record, which dates from service to 1982 and 
beyond.  The veteran had no evidence of claimed residuals for 
many years after service, including in early and mid-1982, 
and his lower extremity problems appeared only after he had 
had a long history of coronary artery disease and diabetes 
mellitus.  

Therefore, the evidence to the effect that the veteran has 
residuals of in-service cold exposure is refuted by the other 
evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (recognizing the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence").  The evidence indicating that the 
veteran's problems are related to diabetes mellitus and/or 
coronary artery disease is much stronger than the statement, 
not otherwise corroborated, to the effect that the veteran 
has burning foot pain as a sequela of cold exposure.  The 
latter statement contained no reasons for why it was felt 
that the veteran had sequela of frostbite sustained during 
the Korean Conflict and is not consonant with the rest of the 
evidence of record.

The preponderance of the evidence is against the claim, so 
there is no doubt to be resolved.  The preponderance of the 
evidence indicates that the veteran does not now have 
residuals or sequela of in-service frostbite.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In Curry v. Brown, 7 Vet. App. 59 (1994), the Court stated:  

When an appellant's service records are missing, 
as the record shows that most of the veteran's 
are, "the BVA's obligation to explain its 
findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is 
heightened."  Moore (Howard) v. Derwinski, 1 
Vet.App. 401, 406 (1991); see also O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

In the instant case, the Board has fulfilled those duties.  


ORDER

Entitlement to service connection for frostbite of the feet 
is denied.  





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



